 



Exhibit 10.2
SUMMARY DESCRIPTION OF 2008 MICP
Purpose
Endocare’s 2008 Management Incentive Compensation Program (the “Program”) is a
variable cash incentive program designed to motivate participants to achieve
specific annual performance objectives and to reward them for their achievements
when those objectives are met. Employees may elect to receive all or a portion
of their incentive awards in the form of deferred stock units, instead of cash,
under Endocare’s Employee Deferred Stock Unit Program.
Eligibility
Participants are approved solely at the discretion of the Compensation Committee
of Endocare’s Board of Directors (the “Compensation Committee”). Executive
officers, vice presidents and department directors are eligible to be considered
for participation in 2008. The Compensation Committee in its sole discretion may
permit other employees to participate.
Administration
The Compensation Committee is ultimately responsible for administering the
Program. The Compensation Committee has all powers and discretion necessary or
appropriate to review and approve the Program and its operation, including, but
not limited to, the power to (a) determine which eligible participants shall be
granted incentive awards, (b) prescribe the terms and conditions of incentive
awards, (c) interpret the Program, (d) adopt rules for the administration,
interpretation and application of the Program, and (e) interpret, amend or
revoke any such rules. All determinations and decisions made by the Compensation
Committee and any delegate of the Compensation Committee shall be final,
conclusive and binding on all persons, and shall be given the maximum deference
permitted by law. The Compensation Committee, in its sole discretion and on such
terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Program to one or more directors and/or officers.
The Compensation Committee in its sole discretion may amend or terminate the
Program, or any part thereof, at any time and for any reason.
Award Determination
Incentives will be calculated using a formula based on (a) the participant’s
salary, (b) the participant’s target incentive, and (c) the aggregate percentage
achievement relative to the performance objectives.
Each participant’s target incentive is a percentage of the participant’s base
salary earned in 2008. This percentage is determined by the Compensation
Committee in its sole discretion based on each participant’s position and
related responsibilities, except where a participant’s employment agreement or
offer letter specifies such percentage (in which case such specified percentage
is used, unless otherwise determined by the Compensation Committee in its sole
discretion).
All participants have the same two performance objectives under the Program,
consisting of one corporate objective relating to revenues (weighted 50%) and
one corporate objective relating to profitability (weighted 50%), in each case
as approved by the Compensation Committee in its sole discretion.
The 2008 MICP caps the amount that may be earned through overachievement of the
revenue objective by establishing a maximum achievement percentage of 125% for
the revenue objective. The 2008 MICP does not permit any additional amounts to
be earned by overachieving the profitability objective.
For purposes of determining achievement under the 2008 MICP, the Compensation
Committee has the authority to exclude the financial effects of any of the
following transactions (proposed or consummated) that the Compensation Committee
determines should be so excluded: (a) any acquisitions by Endocare of





--------------------------------------------------------------------------------



 



other companies or product lines; (b) any arrangements involving license grants
by or to Endocare that are outside of the ordinary course of business; and
(c) any other transactions that are outside of the ordinary course of business.
Award Payouts
Unless otherwise determined by the Compensation Committee in its sole
discretion, award payouts will occur in the first quarter of 2009. Actual
incentives payable, if any, depend on the amount by which each performance
objective is exceeded or missed and will be determined by the Compensation
Committee in its sole discretion. A participant shall have no right to any award
until that award is actually paid to such participant.
General Provisions
Awards are subject to all withholding taxes and other required deductions. The
Program does not constitute a guarantee of employment nor does it restrict
Endocare’s right to terminate any participant’s employment at any time for any
reason. The Compensation Committee in its sole discretion may modify or
terminate the Program at any time, prospectively or retroactively, without
notice or obligation. In addition, there is no obligation to extend the Program
or establish a replacement program in subsequent years. The Program shall not be
funded in any way. Endocare shall not be required to establish any special or
separate fund or to make any other segregation of assets to assure the payment
of awards. To the extent any person acquires a right to receive payment under
the Program, such right will be no greater than the right of a general unsecured
creditor of Endocare. To the extent not preempted by federal law, the Program
shall be construed in accordance with, and governed by, the laws of the State of
California without giving effect to any conflict of laws principles that would
apply the laws of any other jurisdiction.

